IN THE SUPREME COURT, STATE OF WYOMING

                                     2016 WY 83
                                                               April Term, A.D. 2016

                                                                   August 24, 2016

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-16-0004
v.

RICHARD C. BOHLING, WSB #
5-2625,

Respondent.

                             ORDER OF DISBARMENT
[¶1] This matter came before the Court upon a “Report and Recommendation for
Order of Disbarment,” filed herein August 15, 2016, by the Board of Professional
Responsibility for the Wyoming State Bar, pursuant to Rule 12 of the Wyoming Rules of
Disciplinary Procedure (stipulated discipline). The Court, after a careful review of the
Board of Professional Responsibility’s Report and Recommendation and the file, finds
that the Report and Recommendation should be approved, confirmed, and adopted by the
Court, and that Respondent Richard C. Bohling should be disbarred. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
“Report and Recommendation for Order of Disbarment,” which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Order of Disbarment, Respondent Richard C. Bohling
shall be, and hereby is, disbarred; and it is further

[¶4] ORDERED that, for purposes of reinstatement, the disbarment is considered
effective June 15, 2016, the day this Court entered its “Order of Immediate Suspension.”
Also, if Respondent prevails in the pending appeal of his criminal convictions, he will be
eligible to petition for reinstatement to the Bar, notwithstanding Rule 22(b)(1) of the
Wyoming Rules of Disciplinary Procedure; and it is further

[¶5] ORDERED that the Wyoming State Bar may issue a press release consistent with
the one set out in the Report and Recommendation for Disbarment; and it is further

[¶6] ORDERED that Respondent shall comply with the requirements of the Wyoming
Rules of Disciplinary Procedure, particularly the requirements found in Rule 21 of those
rules. That rule governs the duties of disbarred and suspended attorneys; and it is further

[¶7] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Mr. Bohling shall reimburse the Wyoming State Bar the amount of $50.00,
representing the costs incurred in handling this matter, as well as pay the administrative
fee of $750.00. Mr. Bohling shall pay the total amount of $800.00 to the Wyoming State
Bar on or before September 30, 2016; and it is further

[¶8] ORDERED that the Clerk of this Court shall docket this Order of Disbarment,
along with the incorporated Report and Recommendation for Order of Disbarment, as a
matter coming regularly before this Court as a public record; and it is further

[¶9] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Disbarment, along with the incorporated Report and
Recommendation for Order of Disbarment, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶10] ORDERED that the Clerk of this Court cause a copy of this Order of Disbarment
to be served upon Respondent Richard C. Bohling.

[¶11] DATED this 24th day of August, 2016.

                                                 BY THE COURT:

                                                 /s/

                                                 E. JAMES BURKE
                                                 Chief Justice